Barnard, P. J.:
The defendant asks for nothing unreasonable. He sold some cod' oil to be used in tanning buckskins. The sale price was $550. The plaintiff alleges an injury to the buckskins, by reason of the bad quality of the oil, and that he, among other injuries suffered thereby, lost customers — “piano manufacturers to whom he had been accustomed to sell said skins and who purchased the same to be used in their business of manufacturing pianos.” The damage claimed is very large, $10,000.
Whether the customers left the plaintiff, and whether they did so by reason of the bad leather sold to them by the plaintiff, and whether the leather was tanned by the oil in question will probably all be questions for the jury. The defendant is entitled to this information so as to prepare for trial. If he waits until the names are produced on the trial, it will then be too late to make what might be considered a satisfactory inquiry into the facts. It is easy for the plaintiff to give the particulars asked for. If he has his account of loss made up sufficiently to put in a complaint, he must have the names and residences of the customers lost, through whom the loss was occasioned. When the claim is so lai’ge and it is uncertain how it is made up, it is only fair tfo inform the defendant of the particulars of the claim as asked for by him.
The part of the order appealed from is reversed, with costs and disbursements, and the motion granted.
Pratt, J., concurred; Dvkman, J., not sitting.
Part of order appealed from reversed, with costs and disburse* ments, and motion granted.